Citation Nr: 1629071	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected vasculitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active service from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

The Board notes that an increased rating and rating reduction claims are separate and distinct claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  During the pendency of the appeal, a November 2013 rating decision decreased the Veteran's vasculitis rating from 40 percent to 10 percent, effective February 1, 2014.  The Veteran filed a notice of disagreement with that decision and in a March 2015 rating the RO restored the Veteran's 40 percent rating effective February 1, 2014, which constituted a complete grant of the Veteran's appeal with regard to his reduction.  Subsequently, a December 2015 rating decision decreased the Veteran's vasculitis rating from 40 percent to      10 percent, effective January 1, 2016.  To date, the Veteran has not expressed disagreement with that decision.  Accordingly, the propriety of the reduction is        not before the Board and his appeal is limited to his increased rating claim only.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has not been provided with appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) of how to substantiate his increased rating claim for vasculitis of the right lower extremity.  Accordingly, such notice should be provided on remand.

The record also indicates that there are outstanding private treatment records.  Specifically, VA treatment records from October 2015 indicated that the Veteran had moved sometime in 2014 and had been receiving his primary care through Utah Navajo Health System since that time.  While the record contains a July 1, 2013 treatment record from the Utah Navajo Health System, which was obtained in August 2013, the October 2015 VA treatment records indicate that there are outstanding primary care records from this provider subsequent to July 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice concerning how to substantiate a claim for an increased rating for vasculitis of the right lower extremity.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected vasculitis, including Utah Navajo Health System.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.    If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain VA treatment records from October 28, 2015 to present, and associate them with the claims file.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,   the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




